Value Line New York Tax Exempt Trust Supplement dated February 1, 2010 To the Prospectus dated June 1, 2009 The section under the caption “Portfolio management” is hereby deleted and replaced with the following: Liane Rosenberg is primarily responsible for the day-to-day management of the Trust’s portfolio.Ms. Rosenberg has been a portfolio manager with the Adviser since November 2009. From May 2008 until December 2008 she was a client portfolio manager with MEAG New York, formerly Munich Re Capital Management.From August 2004 until April 2008, she was Director of Portfolio Management at XL Capital Ltd.There is additional information in the Statement of Additional Information about Ms. Rosenberg’s compensation, other accounts she manages and her ownership of Trust shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE Value Line New York Tax Exempt Trust Supplement dated February 1, 2010 To the Statement of Additional Information dated June 1, 2009 The section under the caption “Portfolio Managers” is hereby deleted and replaced with the following: Liane Rosenbergis primarily responsible for the day-to-day management of the Trust’s portfolio. Compensation Each portfolio manager employed by the Adviser receives a fixed base salary. In addition, a manager may receive an annual bonus in the Adviser’s discretion.
